 


110 HRES 1360 EH: Honoring and commemorating the selfless acts of heroism displayed by the late Detective John Michael Gibson and Private First Class Jacob Joseph Chestnut of the United States Capitol Police on July 24, 1998.
U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1360 
In the House of Representatives, U. S.,

July 23, 2008
 
RESOLUTION 
Honoring and commemorating the selfless acts of heroism displayed by the late Detective John Michael Gibson and Private First Class Jacob Joseph Chestnut of the United States Capitol Police on July 24, 1998. 
 
 
Whereas Detective Gibson, born March 29, 1956, was killed in the line of duty while protecting the office complex of the House Majority Whip; 
Whereas Private First Class Chestnut, born April 28, 1940, was killed in the line of duty while guarding the Document Room Door entrance of the Capitol; 
Whereas Detective Gibson and Private First Class Chestnut were the first police officers to lie in honor in the rotunda of the Capitol; 
Whereas Private First Class Chestnut was the first African-American to lie in honor in the rotunda of the Capitol; 
Whereas Detective Gibson was married to Evelyn and was the father of three children; 
Whereas Private First Class Chestnut was married to Wen Ling and was the father of five children; and 
Whereas 10 years have passed since Detective Gibson and Private First Class Chestnut sacrificed their lives to protect the lives of hundreds of tourists, staff, and Members of Congress on July 24, 1998: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and commemorates the selfless acts of heroism displayed by the late Private First Class Jacob Joseph Chestnut and Detective John Michael Gibson of the United States Capitol Police on July 24, 1998; and 
(2)expresses its condolences to the wives, children, and other family members of Private First Class Chestnut and Detective Gibson on the 10 year anniversary of their passing. 
 
Lorraine C. Miller,Clerk.
